DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2021 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Denton et al. (USPN 2008/0103408-Cited by the Applicant).
	Regarding claim 1, Denton et al. discloses a bladder urodynamic measurement apparatus (figures 3-4), comprising: a urinary catheter ([0028], [0034], figures 3-4), a pressure sensor configured to measure a value of pressure that is 

    PNG
    media_image1.png
    616
    753
    media_image1.png
    Greyscale

	Regarding claim 5, Denton et al. discloses the recording device is configured to record the pressure value cyclically ([0036]).
	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denton et al. as applied to claim 1 above, and further in view of Rondoni et al. (USPN 2007/0255176-previously cited).
	Regarding claim 9, Denton et al. fails to disclose an acceleration sensor, wherein the recording device is configured to determine a data area of an acceleration at a time of a variation range of the acceleration detected by the acceleration sensor being within a predetermined value, and extract a pressure value that is measured at least partially at a same time as the data area. Rondoni et al. discloses pressure transducer within a catheter, and an accelerometer that indicates when the patient is moving ([0045], [0047]). Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made before the effective filing date of the claimed invention (AIA ) to incorporate .  
Claim(s) 4, 6-7, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Denton et al. (USPN 2008/0103408-Cited by the Applicant) as applied to claim 1 above, in view of Adams et al. (USPN 2004/0054352-previously cited) in view of Stoehrer et al. (USPN 2005/0038328-previously cited).
	Regarding claim 4, Denton et al. fails to disclose a memory for recording the pressure value. Adams et al. discloses physiological sensor device including a pressure sensor attached to a catheter wherein the pressure sensor is configured to obtain pressure measurements, and store the obtained measurements in the memory located within the monitoring device ([0039], [0043]). Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made before the effective filing date of the claimed invention (AIA ) to incorporate the memory of Adams et al. into the monitor of Denton et al., since such modification provides a memory to store the measurements.  
	Regarding claim 7, Denton fails to disclose a notification section. Adams et al. discloses physiological sensor device including a pressure sensor attached to a catheter wherein the pressure sensor is configured to obtain pressure measurements, and store the obtained measurements in the memory located within the monitoring device. Adams et al. discloses processing and storing the obtained measurements, and providing a visual display of the measured parameter and/or an audible alarm indicative of the measured parameter triggering a threshold value. Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made before the effective filing date of the claimed invention (AIA ) to incorporate the teaching of notifying the user when the measured value triggering a threshold value as taught by Adams et al. into the device of Denton et al., since such modification notifies the user that the measured value triggers the threshold in order to facilitate notifying the user when necessary.  
	Regarding claims 6 and 10, While Denton et al. discloses recording the pressure value, Denton et al. fails to 


Response to Arguments
Applicant's arguments filed 07/19/2021 have been fully but they are not persuasive. Applicant argues that the drain occluding valve 213 of Denton does not include any lid directly attached to the urine discharge part for opening and closing a conduit of the urine discharge part. In response, Examiner maintains that the valve includes lid or opening and closing the valve, and the valve and its lid (which is part of the valve) is directly attached to the urine discharge part for opening and closing the conduit of the urine discharge valve as shown in figure 4 and pointed out in the annotated figure above.  Therefore, Denton discloses a lid directly attached to the urine discharge part. Further, Applicant argues that Denton fails to disclose a lid that uncovers the conduit of the urine discharge part to expose the conduit to outside when the lid is opened. Examiner maintains that as evidence by John (USPN 2005/0277912) 
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508.  The examiner can normally be reached on Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/MARJAN FARDANESH/Examiner, Art Unit 3791